DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Cited references do not teach the allowable subject matter or the claimed limitations, such as, acquiring optical image data of a plurality of regions from a substrate where a plurality of figure patterns are formed; outputting, for each region of the plurality of regions, the optical image data of a region concerned to comparison circuits, a number of the comparison circuits variably set for the each region, in a plurality of comparison circuits each of which performs one of die-to- die inspection processing that compares the optical image data with each other and die-to- database inspection processing that compares the optical image data with reference image data generated from design pattern data, the plurality of comparison circuits being capable of parallel processing; and performing one of the die-to-die inspection processing and the die-to-database inspection processing for the optical image data of the region concerned by each comparison circuit serving as an output destination of the optical image data in the plurality of comparison circuits, and outputting an inspection result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664